TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00102-CR



                               Jorge Enrique Ramirez, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
     NO. D-1-DC-08-301707, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ramirez pleaded guilty to committing the offense of murder. See Tex. Penal Code

Ann. § 19.02(b)(1) (West 2003). Punishment was assessed at 50 years’ imprisonment.

               At the punishment hearing, the State presented evidence about the circumstances

surrounding the offense. The jury heard evidence that Ramirez cut the victim’s throat with a box

cutter. The victim’s daughter was in an adjacent room and heard her mother yell, “No.” When the

daughter entered her mother’s room, she observed Ramirez standing over her mother, who was lying

on the floor in a puddle of blood. According to the daughter, Ramirez admitted to her that he had

killed her mother. Two other witnesses testified that Ramirez admitted killing the victim.

               Ramirez’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Ramirez received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. No pro se

brief has been filed.

                We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                The judgment of conviction is affirmed.




                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: July 17, 2009

Do Not Publish




                                                   2